Citation Nr: 0930733	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for a left knee disability.

The issue of the Veteran's claim for entitlement to service 
connection for a left knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disability was previously denied in rating decisions dated 
September 1984 and July 1999, respectively.  After being 
notified of those decisions, the appellant failed-in both 
cases-to perfect a timely appeal.  In December 2007, the RO 
declined to reopen the claim.

2.  The evidence received since the July 1999 decision is new 
in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The September 1984 and July 1999 decisions that denied 
and declined to reopen the claim for service connection for a 
left knee disability are final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1984, the RO denied the Veteran's claim for 
service connection for a left knee disability because the 
Veteran failed to submit evidence to show that his 
"preexisting left knee condition was aggravated in service 
beyond normal progress."  In July 1999, the RO declined to 
reopen his claim.  And in July 2007, the Veteran petitioned 
the RO, once again, to reopen his claim for service 
connection for a left knee disability.

In a December 2007 rating decision, the RO ruled that the 
Veteran had not submitted new and material evidence and 
denied his petition to reopen the claim.  In September 2008, 
the RO reconsidered its ruling in light of newly submitted 
evidence and ruled that the Veteran had submitted new and 
material evidence to reopen his claim.  Upon de novo review 
of the claim, however, the RO affirmed its original denial of 
the Veteran's claim for service connection.  The Veteran now 
appeals that decision.

Although the RO reopened the Veteran's claim on its own 
finding of new and material evidence, the Board has a 
"jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened."  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see 38 U.S.C.A. §§ 
5108, 7104(b), 7105(c) (West 2002).  In other words, the 
Board reviews the issue of whether to reopen a veteran's 
claim on a de novo basis, regardless of how the RO ruled on 
that issue below.

A finally adjudicated claim is one that has been allowed or 
disallowed by the agency of original jurisdiction.  It does 
not become final until denial on appellate review or the 
expiration of one year after the date of the RO's notice of 
allowance or disallowance, whichever is earlier.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  In July 1999, the RO issued a rating decision 
denying the Veteran's claim of entitlement to service 
connection for a left knee disability.  That decision became 
final when the Veteran failed to file a timely appeal.

A finally adjudicated claim may be reopened if the claimant 
submits new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is "existing evidence not previously 
submitted to agency decisionmakers."  Moreover, new evidence 
must not be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened.  Material evidence is "existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  Material evidence 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a veteran.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  Furthermore, when deciding whether to reopen a 
finally adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence before VA at the time of the last final decision 
(July 1999) consisted of the Veteran's statement to the 
effect that he incurred a pre-service injury to his left knee 
while playing basketball; a medical notation on the Veteran's 
service entrance examination of an undocumented "unstable 
left knee"; an opinion from an orthopedic surgeon (procured 
at the request of the inducting examiner) to the effect that 
the Veteran's left knee showed "no abnormality"; service 
medical records, documenting an in-service complaint of and 
treatment for a swollen left knee that "now hurts on low 
crawl and won't straighten when he runs"; and a service exit 
examination stating that the Veteran "lacks complete motion 
in left knee."

Additional evidence received since the July 1999 final denial 
includes a statement from one of the Veteran's fellow 
servicemen indicating that he was present on a particular 
occasion when the Veteran injured his left knee; the 
Veteran's own statement that during basic training, he was 
"seen for [his] left knee" and that after training, his 
knee was swollen and he was given a "couple days" bed rest; 
and VA medical records documenting a March 2006 corrective 
surgery to repair a "left knee lateral meniscal tear, 
chondromalacia."

The Board finds that the Veteran has submitted new and 
material evidence.  Without evaluating whether each 
individual piece of newly submitted evidence is material, the 
Board specifically finds the statement from the fellow 
serviceman to be new and material.

First, the evidence (an eye-witness to the Veteran's in-
service injury) is new because (1) it existed and had not 
been submitted to the RO at the time of the last prior final 
decision, and (2) it is not cumulative or redundant of 
evidence of record at the time of the last prior final denial 
(at the time of the last prior final denial, there were no 
statements on record of eye witnesses to the Veteran's in-
service injury).

The evidence is also material.  "Material" evidence must 
relate to "an unestablished fact necessary to substantiate 
the claim" and raise a reasonable possibility of 
substantiating the claim.  To prevail on a claim for service 
connection, a veteran generally must show (1) medical 
evidence of a present disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  38 U.S.C.A. §§ 
1110, 5107(a) (West 2002); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

In the instant case, the missing element in the Veteran's 
claim related primarily to his inability to show an in-
service incurrence or aggravation of his left knee 
disability.  The fellow serviceman's statement relates 
directly to a missing "unestablished fact," namely the in-
service-incurrence-or-aggravation element.  And because the 
Board presumes the statement to be credible, see Justus, 3 
Vet. App. at 513, the statement raises a reasonable 
possibility of substantiating the claim.

In sum, the Board determines that this newly submitted 
statement was not considered previously by agency 
decisionmakers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008); Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (new evidence that paints a 
"more complete picture" of the circumstances surrounding 
the origin of a veteran's injury or disability is sufficient 
to reopen a claim, even if it may not convince the Board, 
ultimately, to grant the claim).  Accordingly, the Board 
finds that the Veteran has submitted new and material 
evidence to reopen his claim.


ORDER

The Veteran's claim of entitlement to service connection for 
a left knee disability is reopened.


REMAND

Additional development is needed prior to disposition of the 
claim.

Heretofore, the RO has considered the Veteran's claim for 
service connection on an aggravation-of-preexisting-injury 
theory, based on the Veteran's statement-made during his 
entrance examination-that he injured his knee playing 
basketball before entering service.

Veterans are presumed to be in sound condition upon service 
entry "except as to defects, infirmities, or disorders noted 
at entrance into service," or where "clear and 
unmistakable" evidence demonstrates that a condition 
preexisted service and was not aggravated by service.  38 
C.F.R. § 3.304(b) (2008) (emphasis added).  When a veteran's 
entrance examination makes note of a veteran's self-reported 
history of a condition that preexisted service, such history 
does not constitute notation of a preexisting condition if 
there is no supporting documentation of the condition.  38 
C.F.R. § 3.304(b)(1) (2008); Miller v. West, 11 Vet. App. 
345, 348 (1998) (presumption of soundness may be rebutted 
only by "contemporaneous clinical evidence or recorded 
history in th[e] record"); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (veteran's reported history of preservice 
medical diagnosis was inadequate basis for concluding that 
veteran entered service with preexisting condition); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995) (assigning error for 
Board's failure to explain how veteran's reported history of 
asthma as a toddler could constitute clear and unmistakable 
evidence of preexisting asthma).

Here, during the Veteran's entrance examination, he 
reported-with no supporting documentation-that sometime 
before entering service, he injured his left knee playing 
basketball.  Upon receiving this report, the examiner sent 
the Veteran to an orthopedic specialist, who examined the 
Veteran for the particular purpose of evaluating the 
condition of the Veteran's left knee.  Aware of the Veteran's 
statement that he had injured his knee before entering 
service, the orthopedic specialist nevertheless concluded 
that the Veteran's left knee had "no abnormality."

Not only, therefore, is there is no contemporaneous medical 
diagnosis of the Veteran's reported preservice injury, but 
what is more, the Veteran's knee was examined upon entry to 
service and found to be in sound condition.  Accordingly, the 
presumption of sound condition has not been rebutted, and on 
remand, the RO should analyze the case on a theory of in-
service incurrence (rather than aggravation) of a left knee 
injury.

The general elements of a service connection claim are (1) 
medical evidence of a present disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  38 
U.S.C.A. §§ 1110, 5107(a) (West 2002); Barr, 21 Vet. App. at 
307.  Here, the Veteran has submitted competent evidence of 
both a present disability and an in-service incurrence of 
disability.  The record does not contain, however, a 
competent nexus opinion.  It is well settled that neither a 
veteran nor the Board is qualified to render nexus opinions 
that require medical experience, training, or education.  
Barr, 21 Vet. App. at 307; McLendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).

Moreover, VA has a statutory duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A(a)(1).  As part of that duty, VA is required 
to provide a veteran with a medical examination or opinion 
whenever (1) there is competent evidence (as there is here) 
that a veteran has a current disability that may be 
associated with his active military service and (2) the Board 
lacks the medical training, experience, or education 
necessary to make a decision as to the service connection.  
38 U.S.C.A. § 5103A(d) (West 2002).

Because a competent nexus opinion in this case requires 
medical experience, training, or education, the Board remands 
the claim for a medical examination and an opinion as to the 
nexus between the Veteran's present disability and his period 
of active service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether his left knee 
disability is causally related to his 
period of active service.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.  The examiner should 
specifically consider the Veteran's 
statements regarding having injured his 
knee in service, the corroborating 
statements of his fellow serviceman, 
and the Veteran's report of continuity 
of symptomatology, in determining 
whether the Veteran's current 
disability is related at least in part 
to his active service.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's left knee 
disability is causally related to his 
period of active service.

2.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board of Veterans' Appeals or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


